Exhibit 10.8 Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd. Product Sales Contract Contract No.:201005026 Date of Signing: 5/21/2010 Seller: Fujian Jinjiang Chendai Ansheng Shoes and Clothing Co., Ltd. Buyer:Shenyang Yangyang Baijia Business &Trading Co., Ltd. Based on mutual consultations, the Parties have agreed on the following: 1. Order List Item Type Quantity Unit Price Amount Skateboard shoes A15056 82 Skateboard shoes A8608 82 Skateboard shoes A8610 82 Skateboard shoes A8613 82 Skateboard shoes A8615 82 Skateboard shoes A8622 82 Skateboard shoes A9367 82 Skateboard shoes T88507 80 Skateboard shoes Z9367 80 Hiking shoes A9962 Hiking shoes A9969 85 Hiking shoes A9972 82 Retro-Skateboard shoes A81003 93 Retro-Skateboard shoes A81018 94 Retro-Skateboard shoes A81020 Retro-Skateboard shoes A81022 Retro-Skateboard shoes A81026 Retro-Skateboard shoes A82011 89 Retro-Skateboard shoes A82017 87 Retro-Skateboard shoes A86072 82 Retro-Skateboard shoes A86076 82 Retro-Skateboard shoes A86106 82 Retro-Skateboard shoes Z81003 88 Retro-Skateboard shoes Z81007 90 Retro-Skateboard shoes Z81018 88 Retro-Skateboard shoes Z81019 95 Retro-Skateboard shoes Z81022 94 Retro-Skateboard shoes Z81026 98 Retro-Skateboard shoes Z82002 87 Retro-Skateboard shoes Z86072 80 Retro-Skateboard shoes Z86076 80 1 Retro-Running shoes A86051 94 Retro-Running shoes A86052 85 Retro-Running shoes A86139 95 Retro-Running shoes A86151 98 Retro-Running shoes A86156 95 Retro-Running shoes A86160 94 Retro-Running shoes A86166 93 Retro-Running shoes Z86051 83 Retro-Running shoes Z86052 83 Retro-Running shoes Z86139 97 Retro-Running shoes Z86156 93 Retro-Running shoes Z86166 90 Retro-Tennis shoes A85003 90 Retro-Tennis shoes A85022 91 Retro-Tennis shoes A87002 82 Retro-Tennis shoes A87011 85 Retro-Tennis shoes Z85003 88 Retro-Tennis shoes Z85022 89 Retro-Tennis shoes Z87011 84 Retro-Casual shoes A86036 Retro-Casual shoes A86038 85 Retro-Casual shoes A86050 90 Retro-Casual shoes A86060 96 Retro-Casual shoes A86061 86 Retro-Casual shoes A86063 82 Retro-Casual shoes A86065 95 Retro-Casual shoes A86068 93 Retro-Casual shoes A86080 Retro-Casual shoes A86081 Retro-Casual shoes A86085 92 Retro-Casual shoes A86092 89 Retro-Casual shoes A86099 89 Retro-Casual shoes A86101 78 Retro-Casual shoes A86105 90 Retro-Casual shoes A86109 68 Retro-Casual shoes A86111 82 Retro-Casual shoes A86115 82 Retro-Casual shoes A86120 78 Retro-Casual shoes A86121 Retro-Casual shoes A86125 82 Retro-Casual shoes A86130 86 Retro-Casual shoes A86133 71 Retro-Casual shoes A86137 95 2 Retro-Casual shoes A86181 82 Retro-Casual shoes Z86023 76 Retro-Casual shoes Z86063 94 Retro-Casual shoes Z86078 89 Retro-Casual shoes Z86080 Retro-Casual shoes Z86105 86 Retro-Casual shoes Z86117 86 Retro-Casual shoes Z86120 76 Retro-Casual shoes Z86125 80 Retro-Casual shoes Z86133 66 Retro-Casual shoes Z86181 91 Cotton shoes A90002 Cotton shoes A90003 Cotton shoes A91302 Cotton shoes Z90002 Cotton shoes Z90003 Cotton shoes Z96300 98 Running shoes A51318 Running shoes A51326 Running shoes A8953 83 Running shoes S56313 85 Running shoes T57323 77 Running shoes T8953 81 Running shoes Z56313 82 Running shoes Z9299 82 Tennis shoes A31310 Tennis shoes A9550 89 Tennis shoes S37330 74 Tennis shoes T31315 Tennis shoes T88307 80 Tennis shoes Z9550 86 Casual shoes A15013 65 Casual shoes A22320 60 Casual shoes A22332 60 Casual shoes A25020 65 Casual shoes A9663 69 Casual shoes A9672 65 Casual shoes A9927 76 Casual shoes S27331 61 Casual shoes T25326 63 Casual shoes Z23319 76 Casual shoes Z9265 80 In Total 　 　 　 3 Note: The buyer shall make the payment according to the products actually delivered. 2. Quality Requirement and Period for Objection: the quality requirement is subject to the sample provided by the Seller. If the Buyer has objection to the quality of the product, the Buyer shall notify the Seller within 7 days after receipt of the product. The Seller shall not bear any liability if the Buyer does not notify the objection within 7 days. 3. Time, Place and Method of Delivery: deliver the product in batches according to the Buyer’s notifications within one(1) year, to the Buyer’s warehouse. 4. Method and Cost of Transportation: the Seller arranges road transportation on behalf of the Buyer. The Buyer shall bear all transportation cost. 5. Method and Schedule of Payment: the Seller shall make the payment within 60 days after the Seller accepts each batch of product without any pre-condition. 6. Performance Place of the Contract: the Seller’s location 7. Breach of Contract: if the Buyer fails to make the payment on time, the Buyer shall bear the liability to the Seller according to relevant laws. 8. Dispute Settlement: in the event there is any dispute relating to this Agreement, the Parties may settle it by consultations. If fails, any of the Parties may file a law suit with the people’s court. 9. There are two counterparts of this Agreement. Each of the Parties holds one. This Agreement shall take effect upon execution. 10. Particular Provision: if the Buyer’s sales of product hereunder exceed RMB9 million within one (1) year, the Seller shall award the Buyer 3% of the Buyer’s total yearly sales, in cash or by writing-down the same amount from the accounting receivable at the end of the year. Seller Buyer /s/ Shenyang Yangyang Baijia Business &Trading Co., Ltd Company Name: Shenyang Yangyang Baijia Business &Trading Co., Ltd /s/ Beijing LiSheng Sports Goods Market Company Name: Beijing LiSheng Sports Goods Market Adress: Adress: Legal Representative: Legal Representative: Agent: Agent: Tel: Tel: Bank Name: Bank Name: Bank Account: Bank Account: Post Code: Post Code: 4
